DETAILED ACTION
Notice to Applicant
This action is in reply to the  filed on 12/20/21.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 14 and 27 have been amended.
Claim 1-8, 11-21 and 24-27  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101.  As such, said rejections are herein maintained for reasons set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Mental Process/Human Interactions Organized
Applicant discloses (Applicant’s Specification, [0006]-[0009]) that patients desire to bid for healthcare services and healthcare providers desire to respond to patient bid requests. So a need exists to organize these human interactions through managing and facilitating bidding processes on services using the steps of “generating patient accounts, generating healthcare provider accounts, receiving healthcare services information, routing information, generating information request, providing user interfaces, determining sets of registered healthcare providers, providing user interfaces, receiving filter parameters, receiving selection information, routing bid requests, determining bid requests associated with partially complete insurance policy information, obtaining supplemental insurance policy information, provide electronic requests, receive EDI 271 data packets, store EDI 271 data packets, providing insurance policy information, providing user interfaces, enabling secure communication, receiving bid responses, routing bid responses, providing user interfaces, receiving patient responses, routing manages and facilitates bidding processes on services and is therefore a mental process and a certain method of organizing the human activities described and disclosed by Applicant.
Rejection
Claim(s) 1-8, 11-21 and 24-27 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1, 14 and 27 is/are directed to the abstract idea of “managing and facilitating bidding processes on services,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0006]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-8, 11-21 and 24-27 recite an abstract idea.
Claim(s) 1, 14 and 27 is/are directed to the abstract idea of “managing and facilitating bidding processes on services,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0006]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-8, 11-21 and 24-27 recite an abstract idea.
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s), in part, a system/method for performing the steps “generating patient accounts, generating healthcare provider accounts, receiving healthcare services information, routing information, generating information request, providing user interfaces, determining sets of registered healthcare providers, providing user interfaces, receiving filter parameters, receiving selection information, routing bid requests, determining bid requests associated with partially complete insurance policy information, obtaining supplemental insurance policy information, provide electronic requests, receive EDI 271 data packets, store EDI 271 data packets, providing insurance policy information, providing user interfaces, enabling secure communication, receiving bid responses, managing and facilitating bidding processes on services,” etc. The limitation of “generating patient accounts, generating healthcare provider accounts, receiving healthcare services information, routing information, generating information request, providing user interfaces, determining sets of registered healthcare providers, providing user interfaces, receiving filter parameters, receiving selection information, routing bid requests, determining bid requests associated with partially complete insurance policy information, obtaining supplemental insurance policy information, provide electronic requests, receive EDI 271 data packets, store EDI 271 data packets, providing insurance policy information, providing user interfaces, enabling secure communication, receiving bid responses, routing bid responses, providing user interfaces, receiving patient responses, routing patient responses, providing user interfaces, determining feedback summaries, generating dashboards,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a computer/processor,” nothing in the claims elements preclude the steps from practically being performed in the mind. For example, but for the “executed by a computer/processor” language, the limitation of “generating patient accounts, generating healthcare provider accounts, receiving healthcare services information, routing information, generating information request, providing user interfaces, determining sets of registered healthcare providers, providing user interfaces, receiving filter parameters, receiving selection information, routing bid requests, determining bid requests associated with partially complete insurance policy information, obtaining supplemental insurance policy information, provide electronic requests, receive EDI 271 data packets, store EDI 271 data packets, providing insurance policy information, providing user interfaces, enabling secure communication, receiving bid responses, routing bid responses, providing user interfaces, receiving patient responses, routing patient responses, providing user interfaces, determining feedback summaries, generating dashboards,” etc., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 1-8, 11-21 and 24-27 recite an abstract idea. 
The claim(s) recite(s), in part, a system/method for performing the steps of “generating patient accounts, generating healthcare provider accounts, receiving healthcare services information, routing information, generating information request, providing user interfaces, determining sets of registered healthcare providers, providing user interfaces, receiving filter parameters, receiving selection information, routing bid requests, determining bid requests associated with partially complete insurance policy information, obtaining supplemental insurance policy information, provide electronic requests, receive EDI 271 data packets, store EDI 271 data packets, providing insurance policy information, providing user interfaces, enabling secure communication, receiving bid responses, routing bid responses, providing user interfaces, receiving patient responses, routing patient responses, providing user interfaces, determining feedback summaries, generating dashboards,” etc., that is “managing and facilitating bidding processes on services,” etc. which is a method of commercial or legal interactions (contracts, legal obligations, advertising, marketing activities, sales activities, sales behaviors, business relations) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1-8, 11-21 and 24-27 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. patient client devices, healthcare provider client devices, networks, computing devices, user interfaces, displays, processors, memories  (Applicant’s Specification [0032]-[0034], [0102]), etc.) to perform steps of “generating patient accounts, generating healthcare provider accounts, receiving healthcare services information, routing information, generating information request, providing user interfaces, determining sets of registered healthcare providers, providing user interfaces, receiving filter parameters, receiving selection information, routing bid requests, determining bid requests associated with partially complete insurance policy information, obtaining supplemental insurance policy information, provide electronic requests, receive EDI 271 data packets, store EDI 271 data packets, providing insurance policy information, providing user interfaces, enabling secure communication, receiving bid responses, routing bid responses, providing user interfaces, receiving patient responses, routing patient responses, providing user interfaces, determining feedback summaries, generating dashboards,” etc. do not add a meaningful limitation to the abstract idea 
Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. patient client devices, healthcare provider client devices, networks, computing devices, user interfaces, displays, processors, memories, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II) (Berkheimer- Court Decisions). These court decision indicate that more collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. patient client devices, healthcare provider client devices, networks, computing devices, user interfaces, displays, processors, memories, etc.). At paragraph(s) [0032]-[0034], [0102], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “patient client devices, healthcare provider client devices, networks, computing devices, user interfaces, displays, processors, memories,” etc. to perform the functions of “generating patient accounts, generating healthcare provider accounts, receiving healthcare services information, routing information, generating information request, providing user interfaces, determining sets of registered healthcare providers, providing user interfaces, receiving filter parameters, receiving selection information, routing bid requests, determining bid requests associated with partially complete insurance policy information, obtaining supplemental insurance policy information, provide electronic requests, receive EDI 271 data packets, store EDI 271 data 
Dependent Claims
Dependent claim(s) 2-8, 11-13, 15-21 and 24-26 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 2-8, 11-13, 15-21 and 24-26 merely specify which information is used for various calculations, or provide further mental processes, but these do not change that the process can be performed in the mind.
Although dependent claims 2-8, 11-13, 15-21 and 24-26 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. Dependent claims 2-8, 11-13, 15-21 and 24-26 merely describe physical structures to implement the abstract idea. These information and physical characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 1 and 14.




Response to Arguments
Applicant’s arguments filed 12/20/21 with respect to claims 1-8, 11-21 and 24-27 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 12/20/21.
Applicant’s arguments filed on 12/20/21 with respect to claims 1-8, 11-21 and 24-27 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) the Applicant’s claimed invention is directed to statutory matter.
101 Responses
As per Applicant’s argument (A), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 
Applicant Admission 
Applicant discloses in page 16 of Applicant’s 12/20/2021 Remarks that Applicant’s invention is “directed to a binding system…” A bidding system is a certain method of organizing human activities. Applicant’s argument is not persuasive.
Improvements
Despite recitation of patient client devices, healthcare provider client devices, networks, computing devices, user interfaces, displays, processors, memories, Applicant’s claims are, at bottom, directed to the collection, organization, grouping and storage of data using techniques such as data process and online bidding. The patient client devices, healthcare provider client devices, networks, computing devices, user interfaces, displays, processors, memories recited in Applicant’s claims are merely tools used for organizing human activity, and are not an improvement to computer technology. This, the claims do not present any specific improvement in computer capabilities. Applicant’s arguments are nothing more than conclusory statements unmoored from specific claim language. Applicant’s argument is not persuasive.
Applicant claims the improvement of “allowing a bidding system to determine a bid request that is associated with partially complete insurance information,” “obtaining supplementary insurance information,” “providing electronic requests, receiving EID 271 data packets,” etc. It has been held that it is not enough to merely improve a fundamental practices or abstract process by invoking a computer merely as a tool (Affinity Labs. of Texas, LLC v. DIRECTV, LLC, In re TLI Communications LLC Patent Litigation). In Intellectual Ventures I LLC v. Capital One Bank (USA), it was held that “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer” was insufficient to render the claims patent eligible. In SAP America, Inc. v InvestPic, LLC it was held that patent directed to “selecting certain information, analyzing it using mathematical techniques, and 
Significantly More
The Examiner is not persuaded that “generating patient accounts, generating healthcare provider accounts, receiving healthcare services information, routing information, generating information request, providing user interfaces, determining sets of registered healthcare providers, providing user interfaces, receiving filter parameters, receiving selection information, routing bid requests, determining bid requests associated with partially complete insurance policy information, obtaining supplemental insurance policy information, provide electronic requests, receive EDI 271 data packets, store EDI 271 data packets, providing insurance policy information, providing user interfaces, enabling secure communication, receiving bid responses, routing bid responses, providing user interfaces, receiving patient responses, routing patient responses, providing user interfaces, determining feedback summaries, generating dashboards,” etc. constitutes significantly more than the abstract idea. “[M]erely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas.” Electric Power Group, 830 F.3d at 1355. Moreover, the claims “do not include any requirement for performing the claimed functions…by use of anything but entirely conventional, generic technology. The claims therefore do not state an arguably inventive concept.” Id. at 1356. In short, each step does no more than require a generic computer processor to perform generic computer functions. See Applicant’s specification at paragraph(s) [0032]-[0034], [0102] describing generic computer components (i.e. patient client devices, healthcare provider client devices, networks, computing devices, user interfaces, displays, processors, memories, etc.). And considered as an ordered combination, the computer components of Applicant’s system/method add nothing that is not already present when the steps are considered separately.
Considering each of the claim elements in turn, the function performed by the computer at each step of the process is purely conventional. For example, “generating data, routing data, providing data, determining data, receiving data, obtaining data, enabling data 

Conclusion
Applicant’s amendment necessitated the new ground(s) for rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set for in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension free pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a - 5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/C. P. C./
Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626